NUMBER 13-05-465-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
__________________________________________________________________

DOV AVNI KAMINETZKY A/K/A DON K. AVNI,                                        Appellant,

                                             v.

DAVID A. NEWMAN, INDIVIDUALLY, ET AL.,                                        Appellees.
__________________________________________________________________

   On appeal from the 333rd District Court of Harris County, Texas.
__________________________________________________________________

                        MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Benavides
                   Memorandum Opinion Per Curiam
       On May 2, 2008, this Court struck appellant’s brief in the above cause and ordered

the appellant to redraw his brief within fifteen days. See TEX . R. APP. P. 38.9. Appellant’s

brief was due, therefore, on May 17, 2008. Appellant has failed to file a re-drawn brief and

therefore has (1) failed to prosecute his appeal, and (2) has failed to comply with this
Court’s order. See id. 38.8(a)(1), 42.3(b),(c). Accordingly, we dismiss the appeal. Id.; see

Clemens v. Allen, 47 S.W.3d 26, 28 (Tex. App.–Amarillo 2000, no pet.) (dismissing appeal

for want of prosecution where appellant failed to correct deficiencies in brief after notice

by court of appeals).1

                                                                                  PER CURIAM



Memorandum Opinion delivered and
filed this the 29th day of July, 2008.




         1
            There are several m otions pending by the parties. First, on February 7, 2008, appellees, along with
Lori Blank, who is described as an “interested person,” (collectively “appellees”) filed a m otion with this Court
to cancel two lis pendens allegedly filed by appellant as a result of this litigation. Appellees argue that the lis
pendens are void, and because the appeal is now pending in this Court, we m ay issue an order to that effect.
See T EX . P R O P . C OD E A N N . § 12.008(a) (Vernon 2003) (stating that “the court hearing the action m ay cancel
the lis pendens at any tim e during the proceeding”). Our jurisdiction is governed by Texas Governm ent Code
section 22.220, which gives us appellate jurisdiction over civil cases. T EX . G O V ’T C OD E A N N . § 22.220 (Vernon
2004). T exas Property Code section 12.008 does not give us original jurisdiction to determ ine the facts
necessary to find that the lis pendens at issue here are void. Such a determ ination m ust be m ade by the trial
court in the first instance, subject to our review on appeal or by m andam us. Id. § 22.221 (Vernon 2004).
Accordingly, the m otion to cancel the lis pendens is not properly before this Court, and we dism iss the m otion
for lack of subject-m atter jurisdiction.
          Having said that, we note that when a plaintiff files a lis pendens, and litigation is term inated in favor
of the defendant, there is no further need for a lis pendens. R.I.O. Sys., Inc. v. Union Carbide Corp., 780
S.W .2d 489, 493 (Tex. App.–Corpus Christi 1989, writ denied). If the appellant in this case chooses not to
appeal to or is unsuccessful in appeal to the Texas Suprem e Court, he should, consistent with this law, agree
to release the lis pendens. Should he unreasonably fail to do so, such failure m ay then be the subject of a
suit to rem ove the cloud on title caused by the lis pendens.
          In response to appellees’ m otion to cancel the lis pendens, appellant filed a m otion for sanctions. W e
deny the m otion. All other pending m otions are dism issed as m oot.



                                                          2